WHITAKER, J. concurring and dissenting: I agree with Judge Parker’s well-reasoned concurrence. The application of the statute and the regulations which she advocates is reasonable, well justified under the ambiguous statute here involved, and responds to our obligation to so interpret regulations as to uphold their validity. See United Telecommunications, Inc. v. Commissioner, 589 F.2d 1383, 1390 (10th Cir. 1978); Miller v. Commissioner, 84 T.C. 827, 845 (1985), on appeal (10th Cir., Nov. 20, 1985). However, the majority has apparently concluded that Judge Parker’s analysis is incorrect. Thus, without, in my judgment, an adequate basis therefor, the Court invalidates these longstanding regulations. I must respectfully dissent from the majority’s reasoning. Were it necessary to reach the opposite result in order to avoid invalidation of the regulations, I believe we should do so. When called upon to interpret respondent’s regulations, we have been charged by the U.S. Supreme Court time and again to refrain from substituting our judgment as to reasonableness for that of the Secretary. See, e.g., United States v. Correll, 389 U.S. 299 (1967); Bingler v. Johnson, 394 U.S. 741 (1969); National Muffler Dealers Association, Inc. v. United States, 440 U.S. 472 (1979). The majority recognizes that the congressional intent is far from clear, that the regulations were issued “soon after enactment of the statutory provisions” (specifically in 1972) and that Congress has revisited this area on a number of occasions without any adverse comment with respect to the regulations. I have no disagreement with the majority’s enunciation of the proper standard to apply; I simply disagree that the majority has correctly applied that standard. In National Muffler Dealers Association, Inc. v. United States, supra at 477, Justice Blackmun said: In determining whether a particular regulation carries out the congressional mandate in a proper manner, we look to see whether the regulation harmonizes with the plain language of the statute, its origin, and its purpose. A regulation may have particular force if it is a substantially contemporaneous construction of the statute by those presumed to have been aware of congressional intent. If the regulation dates from a later period, the manner in which it evolved merits inquiry. Other relevant considerations are the length of time the regulation has been in effect, the reliance placed on it, the consistency of the Commissioner’s interpretation, and the degree of scrutiny Congress has devoted to the regulation during subsequent re-enactments of the statute. [Citations omitted.] The majority’s interpretation may well be a more reasonable interpretation of the statute than respondent’s, but that is immaterial. In my judgment, since the majority declines to accept Judge Parker’s analysis, the Court should exercise judicial restraint and look to Congress for clarification of the statute. PARKER, J., agrees with this concurring and dissenting opinion.